Smith, C. J.,
delivered the opinion of the court.
This motion must he remanded to the docket, for the reason that we are not advised by certificate or otherwise that rule No. 16 (59 South. IX), requiring three days’ notice to the opposite party, has been complied with. There is an unsigned memorandum of “copy served” at the bottom of this notice; but this is not sufficient. Counsel may advise the court that this rule has been complied with by a proper certificate, which must not only be signed, but must show what was in fact done in complying with the rule.

Remanded to docket.